Citation Nr: 9925465	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include arthritis, as secondary to the service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision from Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

A review of the record shows that the veteran submitted a 
claim for service connection on a direct basis in July 1997.  
Entitlement to service connection for a right knee disorder, 
including service connection on a secondary basis, was denied 
by the RO in August 1987.  The September 1987 letter, which 
notified the veteran of the August 1987 decision, contains no 
reference to the denial of service connection on a secondary 
basis.  The current decision by the RO is based on a de novo 
basis.  The Board concurs with the RO's assessment of the 
procedural aspect of the current claim.  Accordingly, the 
issue is as stated on the title page of this decision.

In a VA Form 9, dated in July 1998, the veteran raised the 
issue of whether new and material evidence has been submitted 
in order to reopen a claim for service connection for a right 
knee disability on a direct basis.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  

REMAND

Service connection is in effect for lumbosacral strain 
currently evaluated as 20 percent disabling.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice- 
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation." The Court held, in part, 
that " . . . pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet.App. 439 (1994)

A VA orthopedic examination was conducted in March 1998.  At 
that time the diagnosis was right knee pain of unknown 
etiology.  The examiner further stated that he was uncertain 
as to whether or not the veteran actually had arthritis of 
the right knee and that this was not supported by the 
radiographs.  It was the examiner's opinion that the veteran 
may have early chondromalacia and that it was unlikely that 
the chondromalacia was caused by his service connected back 
disability.  The examiner stated that the altered gait from 
the longstanding back pain could cause worsening symptoms, 
particularly during flares.  In view of the Allen case, the 
Board is of the opinion that another examination is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
treatment for a right knee disorder since 
the veteran's release from active service 
to the present, which have not previously 
been submitted.  The RO should obtain all 
records, which are not on file.

3.  A VA examination should be conducted 
by a orthopedist in order to determine 
the nature, severity and etiology of any 
right knee disorder, including arthritis.  
All testing and any specialized 
examinations, to include X- rays, deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  It 
is requested that the examiner 
specifically confirm or rule out the 
presence of any disability involving the 
right knee.  If any disorder involving 
the right knee is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the right knee disorder is 
causally related to or is aggravated by 
the service-connected lumbosacral strain.  
If aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).  
The examiner should provide a rationale 
for all conclusions reached, as such 
information is essential to the Board's 
determination.

4.  Thereafter the RO should readjudicate 
the issue in appellate status.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










